People v Quezada (2014 NY Slip Op 06867)
People v Quezada
2014 NY Slip Op 06867
Decided on October 9, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 9, 2014Tom, J.P., Friedman, Acosta, Moskowitz, Gische, JJ.


11300 1378/96

[*1] The People of the State of New York, Appellant,
vEdwin Quezada, Defendant-Respondent.
Robert T. Johnson, District Attorney, Bronx (Richard J. Ramsay of counsel), for appellant.
Ross & Asmar LLC, New York (Steven Ross of counsel), for respondent.
Order, Supreme Court, Bronx County (Denis J. Boyle, J.), entered on or about January 17, 2013, which granted defendant's CPL 440.10 motion to vacate a judgment of conviction rendered November 18, 1997, unanimously reversed, on the law, and the judgment reinstated.
The judgment of conviction was vacated under Padilla v Kentucky (559 U.S. 356 [2010]). However, it has since been decided that the rule announced in Padilla will not be accorded retroactive application in this state to cases which became final on direct review prior to the Supreme Court's decision (People v Baret, 23 NY3d 777 [2014]). Accordingly, we reverse the order granting defendant's CPL 440.10 application and reinstate the judgment.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 9, 2014
CLERK